Case 2:20-cv-00455-SPC-MRM Document 11 Filed 07/08/20 Page 1 of 3 PageID 100




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JAMES KULICH,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-455-FtM-38MRM

PEACE RIVER CHARTERS LLC and
BRUCE LEE TRAUGNOTT,

                Defendants.
                                                 /

                                                ORDER1

        Before the Court is Defendant Peace River Charters LLC and Bruce Lee Traugott’s

Notice of Removal. (Doc. 1). Plaintiff James Kulich sues Defendants for negligence after

sustaining injuries while abord an airboat owned and operated by Defendants. (Doc. 3).

Defendants cite diversity as the jurisdictional basis. The Court is not so sure.

        A defendant may remove a civil action from state to federal court if the federal court

has original jurisdiction. 28 U.S.C. § 1441(a). “The existence of federal jurisdiction is

tested at the time of removal.” Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290,

1294-95 (11th Cir. 2008); 28 U.S.C. § 1447(c). “A removing defendant bears the burden

of proving proper federal jurisdiction.” Leonard v. Enter. Rent a Car, 279 F.3d 967, 972

(11th Cir. 2002). And because federal courts have limited jurisdiction, they are “obligated

to inquire into subject matter jurisdiction sua sponte whenever it may be lacking.” Univ.

of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999).



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00455-SPC-MRM Document 11 Filed 07/08/20 Page 2 of 3 PageID 101




       After removal, jurisdictional defects leave the Court with no option but to remand.

On the other hand, procedural defects (like untimeliness or violating the forum-defendant

rule) are waivable. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 751-52 (11th Cir.

2010); Pacheco de Perez v. AT&T Co., 139 F.3d 1368, 1372 n.4 (11th Cir. 1998). So

courts cannot sua sponte remand for a procedural defect before a party moves to remand.

Whole Health Chiropractic & Wellness, Inc. v. Humana Med. Plan, Inc., 254 F.3d 1317,

1320-21 (11th Cir. 2001).

       Federal courts have diversity jurisdiction over civil actions where there is complete

diversity of citizenship among the opposing parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a). Here, the

diversity of citizenship requirement is problematic because Peace River does not

sufficiently plead its citizenship.

       A limited liability company (“LLC”)—like Peace River—is a citizen of every state in

which one of its members is domiciled. Rolling Greens MHP, L.P. v. Comcast SCH

Holdings L.L.C., 374 F.3d 1020 (11th Cir. 2004). Each member of the LLC must be

diverse from the opposing party. See Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005).

Peace River alleges Defendants are citizens of Florida while Plaintiff is a citizen of

Missouri. Specifically, Peace River says it is a Florida LLC with its principal place of

business in Arcadia, Florida. But this pleading fails to tell the Court the domicile of Peace

River’s individual member(s). Cf. McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir.

2002) (stating an individual is a citizen where he is domiciled, not necessarily where he

is a resident). Without such allegations, Peace River has not adequately pleaded diversity

of citizenship.




                                             2
Case 2:20-cv-00455-SPC-MRM Document 11 Filed 07/08/20 Page 3 of 3 PageID 102




      Accordingly, it is now

      ORDERED:

      Defendants must SUPPLEMENT the Notice of Removal on or before July 14,

2020, to show cause why this case should not be remanded for lack of subject-matter

jurisdiction. Failure to comply with this Order will result in the case being remanded

without further notice.

      DONE and ORDERED in Fort Myers, Florida this 7th day of July, 2020.




Copies: All Parties of Record




                                          3
